Regency Energy Partners LP Increases Cash Distribution by 5% DALLAS, April 25, 2008 – Regency Energy Partners LP (Nasdaq: RGNC) announced today a cash distribution of 42 cents per outstanding common and subordinated unit for the first quarter ended March 31, 2008.This represents a 5% increase in the distribution paid for the previous quarter and an 11% increase over the first quarter 2007 distribution.The distribution is equivalent to $1.68 on an annual basis and will be paid on May 14, 2008, to unitholders of record at the close of business on May 7, 2008. Regency Energy Partners will hold a quarterly conference call to discuss first-quarter 2008 results on Monday, May 12, 2008, at 10 a.m. Central Time (11 a.m. Eastern Time). The dial-in number for the call is 1-866-202-4367 in the United States, or +1-617-213-8845 outside the United States, pass code 46471876.A live webcast of the call can be accessed on the investor information page of Regency Energy Partners’ Web site at www.regencyenergy.com.The call will be available for replay for 7 days by dialing 1-888-286-8010 (from outside the U.S., +1-617-801-6888), pass code 76910077.A replay of the broadcast will also be available on the Partnership’s Web site. This release is intended to be a qualified notice under Treasury Regulation Section 1.1446-4(b).Please note that 100 percent of Regency’s distributions to foreign investors are attributable to income that is effectively connected with a United States trade or business.Accordingly, Regency’s distributions to foreign investors are subject to federal income tax withholding at a rate of 35 percent. About Regency Regency Energy Partners LP (Nasdaq: RGNC) is a growth-oriented, midstream energy partnership engaged in the gathering, contract compression, processing, marketing and transporting of natural gas and natural gas liquids.Regency’s general partner is owned by an affiliate of GE Energy Financial Services, a unit of GE (NYSE: GE).For more information, visit the Regency Energy Partners LP Web site at www.regencyenergy.com. This press release may contain forward-looking statements as defined under the federal securities laws regarding Regency Energy Partners (“Partnership”), including projections, estimates, forecasts, plans and objectives. These statements are based on management's current projections, estimates, forecasts, plans and objectives and are not guarantees of future performance. In addition, these statements are subject to certain risks, uncertainties and other assumptions that are difficult to predict and may be beyond our control. These risks and uncertainties include, but are not limited to, changes in laws and regulations impacting the natural gas gathering, processing and transporting industry, the level of creditworthiness of the Partnership's counterparties, the Partnership's ability to access the debt and equity markets, the Partnership's use of derivative financial instruments to hedge commodity and interest rate risks, the amount of collateral required to be posted from time to time in the Partnership's transactions, changes in commodity prices, interest rates and demand for the Partnership's services, expectations about (and the demand for) the natural gas compression business, weather and other natural phenomena, industry changes including the impact of consolidations and changes in competition, the Partnership's ability to obtain required approvals for construction or modernization of the Partnership's facilities and the timing of production from such facilities, and the effect of accounting pronouncements issued periodically by accounting standard setting boards. Therefore, actual results and outcomes may differ materially from those expressed in such forward-looking information. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than the Partnership has described. The Partnership undertakes no obligation to update publicly or to revise any forward-looking statements, whether as a result of new information, future events or otherwise.
